DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention with distinct species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 11, 2021.
The Examiner acknowledges species 1, drawn to Figure 2, relates to claims 14-20.

Claim Objections
Claim 17 objected to because of the following informalities: typographical error.  On line two, “tiles” is misspelled as “titles”.   Appropriate correction is required.
Claim 19 objected to because of the following informalities: typographical error.  On line two, “located a top surface” should be termed “located at a top surface”.   Appropriate correction is required.
Claim 20 objected to because of the following informalities: confusing language throughout the first four lines and in the steps of “exposing, viewing, removing, and replacing”; where the first step of “exposing” describes the visible damage to a floor tile, while the last three steps are actions of the user.  The claim can be written more clearly by combining the elements of the first four claim lines into the indication/repair steps.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US20130249144A1), in view of Masanek (US20110104434A1).
With respect to claim 14, the prior art of Carlson teaches a method of article manufacture comprising: injecting a first shot containing a first material with a first hardness into a mold within an injection molding machine (Fig. 3; item 3; [0138]); cooling the first shot [0138]; rotating the mold (Fig. 3, item 5; [0129, 0138]); 3injecting a second shot containing a second material with a second hardness into the mold [0139]; cooling the second shot; and obtaining a composite article from the cooled first shot and second shot [0140].  
Carlson is silent on manufacturing a modular mat system, and providing a first Shore A durometer and second Shore A durometer.
However, the prior art of Manasek teaches injection molding manufacturing a modular flooring system (Fig. 1, item 100; [0038]), wherein each floor tile (Fig. 2, item 102) comprising a first material with a first Shore A durometer hardness [0016] into a mold within an injection molding machine [0061]; overmold 3injecting and a second shot containing a second material with a lower Shore A durometer hardness [0039] into the mold (Figs. 4 & 5, [0047, 0051]) to obtain a two-material overmolded floor tile.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the two-material molded article with different hardness values produced by the method taught by Carlson, with the two-material molding floor tile article with hardness measured by Shore A durometer and produced by the method taught by Manasek, to obtain the predictable result of molded floor tiles made from overmolded materials with different Shore A durometer hardnesses.  This 

With respect to claim 15, the prior art of Carlson teaches after cooling the second shot: injecting a third shot containing a third material with a third Shore A durometer into a basin within one of the first shot and the second shot, wherein the first durometer, second durometer, and third durometer can be different values [0140].  
With respect to claim 16, the prior art of Masanek teaches prior to rotating the mold: forming a plurality of recesses (Fig. 4, items 402, 404) and projections (Fig. 4, items 406, 308) with the first shot with the first material [0047].  
With respect to claim 17, the prior art of Masanek teaches repeating all the steps to create a plurality of floor tiles (Fig. 2, item 102) used to form a system of tiles (Fig. 1, items 102A & 102B; [0038]).  
With respect to claim 18, the prior art of Masanek teaches the first shot forms a bottom plate (Fig. 4, item 102) and the second shot forms a top plate (Fig. 5, gray areas) that are in operative connection with one another.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US20130249144A1), in view of Masanek (US20110104434A1), as set forth above in the rejection of claim 18, and further in view of Bailey (US5919540A).
With respect to claim 19, the prior art of Carlson, in view of Masanek, teaches manufacturing a modular flooring system with one material overmolded onto a base material, with the materials having different Shore A durometer hardnesses, using multi-station rotary injection mold machine.

However, the prior art of Bailey teaches a floor mat with a locking and exchangeable insert (Fig. 2, item 46; [Col. 2, lines 27-42]) made of a different material than the base material, with a means to engage and lock with the base material [Col. 2, lines 48-59].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of adding exchangeable inserts to engage into the first base material, taught by Bailey, to improve the similar modular floor tile from the method taught by Masanek, in view of Carlson, in the same way - by allowing exchangeable inserts instead of requiring full article replacement due to wear, damage, or (as taught by Bailey) based on weather conditions [Col. 2, lines 34-42].  To use the exchangeable inserts would require mold modification of the modular floor tile of Masanek, in view of Carlson, to reduce or eliminate the use of the overmolded second material, then provide a recessed section in the first material with an engaging means compatible with the insert to lock and secure the insert.  See MPEP 2143(I)(C).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US20130249144A1), in view of Masanek (US20110104434A1) and Bailey (US5919540A), as set forth above in the rejection of claim 19, and further in view of Bernard (US20190368645A1).
With respect to claim 20, the prior art of Carlson, in view of Masanek and Bailey, teaches manufacturing a modular flooring system with a material overmolded onto a base material, in addition to exchangeable inserts secured onto the base material, with the materials having different Shore A durometer hardnesses, using multi-station rotary injection mold machine.  Carlson [0139] and Masanek [0039] each teach that the materials can be made with different colors.  Bailey teaches the insert color can also be selected [Col. 4, lines 43-46].

However, the prior art of Bernard teaches a surface polymer layer (Fig. 15, item 526) overmolded above another polymer layer (Fig. 15, item 524; [0073]), where impact or wear damage to the softer surface layer is detectable due to resulting visibility of the lower layer by use of high contrast in colors between the material layers [0073].  Bernard teaches the surface is inspected for damage, and the damaged portion or section can be repaired or replaced [0012, 0014, 0053]. 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique of using high contrast colors between surface and subsurface layers, inspecting, and repairing/replacing damaged sections, taught by Bernard, to the method of manufacturing a modular flooring system ready for improvement, taught by Carlson, in view of Masanek and Bailey.  This would be done by making the first base material a contrasting color to the inserts and the over-molded second material layers, and would yield the predictable result of easily visible detection of damage to the overmolded layer or the inserts by visibility of the lower base layer.  See MPEP 2143(I)(D).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742